                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

ERNEST R. GIBSON, JR.,

        Plaintiff,

v.                                                            Case No. 4:19cv451-MW/HTC

CENTRAL FLORIDA RECEPTION
CENTER, et al.,

      Defendant.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 5. Upon consideration, no objections having been filed by

the parties, 1

        IT IS ORDERED:

        The report and recommendation is accepted and adopted as this Court’s opinion.

The Clerk shall TRANSFER this case to the United States District Court for the Middle

District of Florida and close the file.

       SO ORDERED on November 5, 2019.


                                                     s/ MARK E. WALKER
                                                     Chief United States District Judge



1
  While Plaintiff filed a motion for extension of time, ECF No. 6, he failed to advise this Court why he sought an
extension. In the same document Plaintiff stated he concurred with the finding of the Magistrate Judge that proper
jurisdiction for this case lies in the Middle District of Florida.
